CASE 0:20-cv-01929-SRN-HB Doc. 78-2 Filed 12/07/20 Page 1 of 3




EXHIBIT B
               CASE 0:20-cv-01929-SRN-HB Doc. 78-2 Filed 12/07/20 Page 2 of 3



Date          Name               Hours          Rate       Amount      Narrative
                                                                       Analyze defamatory material B. Fredin placed on web;
                                                                       strategize with team regarding the same; call
                                                                       regarding SEO strategy; strategy with team regarding
                                                                       motion for a TRO and other avenues of recourse for
                                                                       defamatory websites and videos; further
                                                                       correspondence with team regarding strategy; meet
                                                                       regarding SEO and other technical avenues of
 10/19/2020 Anne M. Lockner              1.80     725.00     $1,305.00 recourse.
                                                                       Strategize regarding response to defamatory
 10/19/2020 J. Haynes Hansen             1.20     440.00       $528.00 materials posted by opponent.
                                                                       Analyze case law regarding defamation and
 10/19/2020 Ena M. Kovacevic             4.70     330.00     $1,551.00 sanctions.

                                                                         Perform legal research regarding remedies available
                                                                         pursuant to the Court's inherent power (2.7); Prepare
 10/19/2020 Charles C. Gokey             8.30     535.00     $4,440.50   motion for sanctions against B. Fredin (5.6).
                                                                         Review and comment on draft brief in support of
                                                                         motion for sanctions and correspondence regarding
 10/20/2020 Anne M. Lockner              1.50     725.00     $1,087.50   the same.
 10/20/2020 J. Haynes Hansen             0.70     440.00       $308.00   Revise draft sanctions motion.
                                                                         Analyze defamatory postings and strategize regarding
 10/20/2020 J. Haynes Hansen             1.50     440.00      $660.00    response.
                                                                         Perform legal research regarding the Court's inherent
                                                                         power (2); Prepare and circulate initial draft of motion
 10/20/2020 Charles C. Gokey             8.30     535.00     $4,440.50   for sanctions against B. Fredin (6.3).
                                                                         Revisions to declaration in support of motion for
 10/21/2020   Anne M. Lockner            0.80     725.00       $580.00   sanctions.
 10/21/2020   Anne M. Lockner            0.50     725.00       $362.50   Analyze and revise draft brief.
 10/21/2020   J. Haynes Hansen           0.30     440.00       $132.00   Revise sanctions motion.
 10/21/2020   J. Haynes Hansen           2.60     440.00     $1,144.00   Draft declaration for sanctions motion.
                                                                         Revise and finalize motion for sanctions against B.
                                                                         Fredin (6.4); Revise and finalize A. Lockner
                                                                         declaration in support of motion for sanctions against
 10/21/2020 Charles C. Gokey             8.00     535.00     $4,280.00   B. Fredin (1.6).

 10/22/2020 J. Haynes Hansen             1.10     440.00       $484.00 Strategize regarding response to defamatory postings.
                                                                       Finalize declaration submitting electronic versions of
 10/23/2020 Anne M. Lockner              0.30     725.00       $217.50 videos.
                                                                       Confer with colleagues regarding options and strategy
                                                                       to deal with websites and videos; correspondence
 10/26/2020 Anne M. Lockner              1.20     725.00       $870.00 regarding the same.
                                                                       Strategize concerning additional videos created by B.
 10/26/2020 Charles C. Gokey             0.70     535.00       $374.50 Fredin.
                                                                       Correspondence regarding latest videos; strategy
 10/27/2020 Anne M. Lockner              0.40     725.00       $290.00 regarding submissions to the Court.
                                                                       Draft supplemental filing in support of motion for
 10/27/2020 J. Haynes Hansen             2.40     440.00     $1,056.00 sanctions.

 10/28/2020 Charles C. Gokey             0.30     535.00       $160.50 Strategize concerning additional videos by B. Fredin.
                                                                       Correspondence with B. Fredin regarding motion for
 10/30/2020 Anne M. Lockner              0.10     725.00        $72.50 sanctions.
                                                                       Strategize regarding motion for sanctions with A.
  11/2/2020   Charles C. Gokey           1.00     535.00       $535.00 Lockner.
  11/5/2020   Charles C. Gokey           3.10     535.00     $1,658.50 Prepare reply in support of motion for sanctions.
  11/6/2020   Anne M. Lockner            0.80     725.00       $580.00 Analyze draft of brief.
  11/6/2020   Charles C. Gokey           3.40     535.00     $1,819.00 Prepare reply in support of motion for sanctions.
             CASE 0:20-cv-01929-SRN-HB Doc. 78-2 Filed 12/07/20 Page 3 of 3



Date        Name               Hours          Rate       Amount       Narrative

                                                                     Perform legal research regarding the First
                                                                     Amendment in support of motion for sanctions (3.6);
  11/9/2020 Charles C. Gokey       10.30        535.00     $5,510.50 Prepare reply in support of motion for sanctions (6.7).

 11/10/2020 Anne M. Lockner            0.20     725.00       $145.00 Correspondence regarding current draft of reply brief.
 11/10/2020 J. Haynes Hansen           2.60     440.00     $1,144.00 Draft declaration to sanctions reply brief.
                                                                     Analyze case law about Courts enjoining harassing
                                                                     communications in preparation of drafting sanctions
 11/10/2020 Ena M. Kovacevic           1.90     330.00       $627.00 motion.
                                                                     Prepare reply in support of motion for sanctions (4.5);
                                                                     Prepare reply in support of motion to dismiss and to
 11/10/2020 Charles C. Gokey           4.50     535.00     $2,407.50 designate Fredin a vexatious litigant (3.4).
                                                                     Revisions to reply brief and correspondence regarding
 11/11/2020 Anne M. Lockner            1.90     725.00     $1,377.50 new videos.
                                                                     Review colleague's edits to declaration and
 11/11/2020 Anne M. Lockner            0.40     725.00       $290.00 memorandum and correspond regarding the same.
 11/11/2020 J. Haynes Hansen           2.10     440.00       $924.00 Draft declaration to sanctions reply brief.
 11/11/2020 Charles C. Gokey           0.90     535.00       $481.50 Revise reply in support of motion for sanctions.
                                                                     Review and revise final versions of brief and
 11/12/2020 Anne M. Lockner            0.80     725.00       $580.00 declaration.
 11/12/2020 J. Haynes Hansen           0.50     440.00       $220.00 Prepare reply brief for filing.
                                                                     Revise and finalize reply in support of motion for
 11/12/2020 Charles C. Gokey        2.50        535.00     $1,337.50 Sanctions.
 11/16/2020 Anne M. Lockner         0.90        725.00       $652.50 Review reply brief.
Total                              84.50                  $44,633.50
